I115th CONGRESS1st SessionH. R. 860IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Duncan of Tennessee (for himself, Mr. Roe of Tennessee, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a grant program for States that provide flexibility in licensing for health care providers who offer services on a volunteer basis. 
1.Short titleThis Act may be cited as the Health for Each American Less fortunate Through Help from medical professionals In Every Rural and impoverished area Act of 2017 or the HEALTHIER Act of 2017. 2.Grant program for States providing flexibility in licensing for health care providers who offer services on a volunteer basis (a)In generalThe Secretary of Health and Human Services shall establish a two-year grant program under which the Secretary awards grants to States that adopt a volunteer health care provider law during the period of the grant program and to States that have adopted such a law before such period. 
(b)Volunteer health care provider lawFor purposes of this section, the term volunteer health care provider law means, a law of a State that permits a health care provider to provide health care services in such State (in this subsection referred to as the volunteer health care provider law State), even though the provider is not licensed in such State to provide such services, if— (1)such services are offered and provided in the volunteer health care provider law State solely on a volunteer basis to rural or impoverished areas (as defined by such volunteer health care provider law State) that are located within such State; and 
(2)such provider has an active, unencumbered license to practice in another State and such services are within the scope of practice of such provider (as defined by such volunteer health care provider law State). (c)Administrative provisions (1)One-time grantA State shall be eligible for not more than one grant under this section. 
(2)Amount of grantThe amount of a grant awarded a State under this section shall be $1,000,000. (d)Additional definitionsFor purposes of this section: 
(1)Volunteer basisThe term volunteer basis means, with respect to health care services provided by a health care provider, that such services are provided by such provider— (A)on behalf of a nonprofit organization, such as a church or charity; 
(B)without receipt by such provider of compensation (other than reasonable reimbursement or allowance for expenses actually incurred) for providing such services; and (C)for a period not to exceed 7 consecutive days. 
(2)StateThe term State means any of the 50 States and the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, Northern Mariana Islands, and American Samoa. (e)Authorization of appropriationsThere is authorized to be appropriated $56,000,000 for the period of fiscal years 2018 through 2019 to carry out this section. 
